Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.469 Filed 03/26/21 Page 1 of 23




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


   ROOFERS LOCAL 149                                   2:19-cv-10628
   PENSION FUND,
                                               HON. TERRENCE G. BERG
                     Plaintiff,                HON. ANTHONY P. PATTI

                                            ORDER MODIFYING IN PART
         vs.                                      REPORT AND
                                               RECOMMENDATION
   KAIJA MENYON PACK, and                         (ECF NO. 36),
   DIANA PERRY,
                                              GRANTING IN PART AND
                     Defendants.                DENYING IN PART
                                             PLAINTIFF’S MOTION FOR
                                            ATTORNEY FEES AND COSTS
                                                 (ECF NO. 31), AND

                                               DENYING IN PART AND
                                                SUSTAINING IN PART
                                                   PLAINTIFF’S
                                                   OBJECTIONS
                                                    (ECF NO. 37)


         As a member of the Roofers Local 149, Charles Edwards, Jr.
   left a monthly annuity benefit to his spouse when he died. Due to

   irregularities in finalizing an earlier divorce, both Defendant Kaija
   Menyon Pack and Diana Perry claimed to be his legal surviving
   spouse and alleged that they were legally entitled to the payments.

   Plaintiff Trustees of the Roofers Local 149 Pension Fund filed this


                                     1
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.470 Filed 03/26/21 Page 2 of 23




   interpleader action to resolve the competing claims. On May 18,
   2020, after an evidentiary hearing, the Court granted Plaintiff’s

   motion for summary judgment and determined that Defendant
   Pack was the surviving spouse for purposes of the pension plan.
         In addition to granting summary judgment in favor of the

   Fund, the Court also directed Plaintiff to submit an additional
   motion for attorney fees if it wished to pursue such an award. ECF
   No. 29, PageID.361. On June 1, 2020, Plaintiff filed a motion for

   reimbursement of attorney fees and costs. ECF No. 31. This Court
   referred the motion to Magistrate Judge Anthony P. Patti, who filed
   a report on December 23, 2020, recommending that the Court grant

   in part and deny in part Plaintiff’s motion for reimbursement of
   attorney fees and costs, and award Plaintiff $1,031.00 against the
   Pension Fund benefits awarded to Defendant Pack. ECF No. 36.

   Plaintiff filed timely objections, and Defendant has filed a response.
         The Court has reviewed Magistrate Judge Patti’s Report and
   Recommendation, Plaintiff’s objections thereto, and Defendants’

   responses to Plaintiff’s objections.    Having reviewed Plaintiff’s
   objections, the Court finds that the fourth objection has merit. The
   Court will therefore MODIFY IN PART the Magistrate Judge’s

   Report and Recommendation. Plaintiff’s motion for reimbursement
   of attorney fees and cost will be GRANTED IN PART and
   DENIED IN PART, and Plaintiff will be awarded $1,147.80 in

                                     2
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.471 Filed 03/26/21 Page 3 of 23




   attorney fees and cost against the Pension Fund benefits awarded
   to Defendant Pack.
    I. Background
         The factual background of this dispute is laid out in both
   Magistrate Judge Patti’s Report and Recommendation (ECF No. 36,

   PageID.407-12) and the Court’s previous Order for Summary
   Judgment (ECF No. 29, PageID.341-48). Nevertheless, the Court
   will provide a brief overview of the facts.

         Charles Edwards, Jr. was a member of the Roofers Local 149
   Pension Fund. According to the Fund’s pension plan, the “surviving
   spouse” of a member who dies before retirement is eligible to receive

   a monthly survivor annuity benefit. ECF No. 20-2. It was
   undisputed that Edwards contributed to the Fund, that he passed
   before retirement, and therefore, that his surviving spouse was

   entitled to receive death benefits under the plan. ECF No. 1,
   PageID.4. The only dispute was whether Defendant Perry or Pack,
   both of whom were married to Edwards, should legally be

   considered Edwards’s “surviving spouse.”
         Plaintiff Trustees of the Roofers Local 149 Pension Fund filed
   this complaint in interpleader on March 4, 2019 to “protect itself

   against the vexation of multiple lawsuits brought by potential
   claimants for the vested benefit.” ECF No. 1, PageID.5. Plaintiff
   asked the Court to determine who was the proper recipient of the

                                     3
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.472 Filed 03/26/21 Page 4 of 23




   benefit. Important to this instant motion, Plaintiff highlights that
   despite    this   Court’s    encouragement,       Defendants     were

   unrepresented during the discovery process. Plaintiff conducted
   discovery to build the evidentiary record which included telephone
   interviews and email correspondence with Defendants and

   researching various records databases.
         On October 30, 2019, Plaintiff filed a motion for summary
   judgment based on the evidentiary record it developed. Neither

   Defendant filed an initial response to the motion, and while
   Defendant Perry had an attorney file an appearance on the date of
   the motion hearing, the attorney did not attend the hearing. In

   addition to its request for summary judgment, Plaintiff asked for
   “entry of a judgment permitting Plaintiff to interplead the benefit,
   less reasonable attorneys’ fees and costs as determined by the

   Court, for payment to the determined beneficiary.” After an
   evidentiary hearing and supplemental briefing by both Defendants
   and Plaintiff, this Court granted Plaintiff’s motion for summary

   judgment and awarded the pension fund benefits to Defendant
   Pack. The Court also directed Plaintiff to submit an additional
   motion for attorney fees if it wished to pursue such an award.

         Plaintiff filed its motion for reimbursement of attorney fees
   and costs on June 1, 2020, and this Court referred the motion to
   Magistrate Judge Patti for hearing and determination. On

                                     4
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.473 Filed 03/26/21 Page 5 of 23




   December 23, 2020, Magistrate Judge Patti issued a Report and
   Recommendation, recommending that Plaintiff’s motion for

   reimbursement of attorney fees and costs be granted in part and
   denied in part and Plaintiff be awarded $1,031 against the benefits
   awarded to Defendant Pack. ECF No. 36, PageID.426. On January

   7,    2021,   Plaintiff   filed    objections   to   the   Report   and
   Recommendation. ECF No. 37.


   II.    Standard of Review
          A district court must conduct a de novo review of the parts of
   a Report and Recommendation to which a party objects. See 28

   U.S.C. § 636(b)(1). “A judge of the court may accept, reject, or
   modify, in whole or in part, the findings or recommendations made
   by the magistrate judge.          The judge may also receive further

   evidence or recommit the matter to the magistrate judge with
   instructions.” Id.
          “The Sixth Circuit’s decision to require the filing of objections

   is supported by sound considerations of judicial economy,” and
   “enables the district judge to focus attention on those issues—
   factual and legal—that are at the heart of the parties’ dispute.”

   Thomas v. Arns, 474 U.S. 140, 147 (1985). As such, “[o]nly those
   specific objections to the magistrate’s report made to the district
   court will be preserved for appellate review; making some

                                        5
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.474 Filed 03/26/21 Page 6 of 23




   objections but failing to raise others will not preserve all the
   objections a party may have.’” McClanahan v. Comm’r of Soc. Sec.,

   474 F.3d 830, 837 (6th Cir. 2006) (quoting Smith v. Detroit Fed’n of
   Tchrs. Loc. 231, 829 F.2d 1370, 1373 (6th Cir. 1987)).
         The Sixth Circuit has concluded that “[o]verly general

   objections do not satisfy the objection requirement.” Spencer v.
   Bouchard, 449 F.3d 721, 725 (6th Cir. 2006) (abrogated on other
   grounds by Jones v. Bock, 549 U.S. 199 (2007)). “The objections

   must be clear enough to enable the district court to discern those
   issues that are dispositive and contentious.” Miller v. Currie, 50
   F.3d 373, 380 (6th Cir. 1995). An objection is too general if it merely

   restates the arguments previously presented or disputes the
   recommendation without specifying the findings the party believes
   to be in error. Id. See also VanDiver v. Martin, 304 F.Supp.2d 934

   (E.D. Mich. 2004). Where a party fails to make specific objections,
   “[t]he functions of the district court are effectively duplicated as
   both the magistrate and the district court perform identical tasks.”

   Howard v. Sec’y of Health and Hum. Servs., 932 F.2d 505, 509 (6th
   Cir. 1991). See also Smith, 829 F.2d at 1373. “[F]ailure to file
   specific objections to a magistrate’s report constitutes waiver of

   those objections,” and the Court is not required to conduct a de novo
   review of the issues addressed by the magistrate. Cowherd v.



                                     6
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.475 Filed 03/26/21 Page 7 of 23




   Million, 380 F.3d 909, 912 (6th Cir. 2004). See Thomas, 474 U.S. at
   149.
  III. Analysis
         Plaintiff   raises   four   objections   to   the   Report   and
   Recommendation. ECF No. 37. Defendant Pack also filed a response

   to Plaintiff’s objections in which she broadly contends the objections
   are invalid because Plaintiff “failed to identify any erroneous facts
   or law cited by Magistrate Judge Patti” and instead merely restated

   the arguments previously presented. ECF No. 38, PageID.447. The
   Court finds that Plaintiff’s objections are proper because they
   provide substantive critique of the magistrate judge’s analysis of

   the facts and in places they distinguish the case from the legal
   authority cited in the Report and Recommendation. See ECF No.
   37, PageID.439-40. Accordingly, the Court will accept Plaintiff’s

   objections as validly presented and address each in turn.
            a. First Objection: Counsel Litigated Case on Behalf
               of Both Defendants
         Plaintiff first contends that the Report and Recommendation
   “erroneously denied the reimbursement of attorneys’ fees and costs
   because counsel for the Fund was required to litigate the case on

   behalf of both Defendants.” ECF No. 37, PageID.434. Plaintiff
   asserts that in the “typical interpleader case” once the complaint is
   filed, the remaining litigation—including time and costs—is borne

   out by the defendants. Here, due to the fact that Defendants were

                                      7
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.476 Filed 03/26/21 Page 8 of 23




   not represented until after Plaintiff filed a motion for summary
   judgment, Plaintiff did not act as an “observer” in the matter, but

   was instead “required” to complete discovery and file a motion for
   summary judgment. ECF No. 37, PageID.434-35. Had Defendants
   been represented by counsel at the onset of the litigation, Plaintiff

   would have been merely an observer and not incurred the costs and
   fees it seeks to be reimbursed for. In sum, Plaintiff argues that the
   Report and Recommendation “erroneously discounts, or ignores,”

   the fact that the litigation fees and costs it incurred “were caused
   by the fact that the Defendants did not litigate the case
   themselves.” ECF No. 37, PageID.435.

         As outlined in the Report and Recommendation, Plaintiff’s
   motion for attorney fees and cost relies mainly on 29 U.S.C. §
   1132(g)(1),1 which governs the reimbursement of fees and costs in

   ERISA actions. “In an [ERISA] action by a plan participant,
   beneficiary, or fiduciary, the court, in its discretion, ‘may allow a
   reasonable attorney’s fee and costs of action to either party.” First

   1 Plaintiff directs the Court to the test under 29 U.S.C. § 1132(g)(1)
   for ERISA actions, as opposed to the law regarding reimbursement
   of attorney fees in interpleader actions. See ECF No. 31,
   PageID.371-72. The test for recovering cost and attorney fees in an
   interpleader action involves a four factor inquiry: “An interpleading
   party is entitled to recover costs and attorney’s fees when it is (1) a
   disinterested stakeholder, (2) who has conceded liability, (3) has
   deposited the disputed funds into court, and (4) has sought a
   discharge from liability.” Holmes, 148 F. App’x at 259.
                                     8
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.477 Filed 03/26/21 Page 9 of 23




   Tr. Corp. v. Bryant, 410 F.3d 842, 851 (6th Cir. 2005) (quoting 29
   U.S.C. § 1132(g)(1)) (emphasis in original). The Sixth Circuit has

   outlined a five-factor test for courts to consider when assessing
   whether to award attorney fees and costs in ERISA actions:
       (1) The degree of the opposing party’s culpability or bad
          faith;
       (2) The opposing party’s ability to satisfy an award of
          attorney’s fees;
       (3) The deterrent effect of an award on other persons under
          similar circumstances;
       (4) Whether the party requesting fees sought to confer a
          common benefit on all participants and beneficiaries of an
          ERISA plan or resolve significantly legal questions
          regarding ERISA; and
       (5) The relative merits of the parties’ positions.
   First Tr. Corp., 410 F.3d at 851 (quoting Sec’y of the Dep’t of Lab. v.
   King, 775 F.2d 666, 669 (6th Cir. 1985)).

         Although it is not clear from Plaintiff’s objection, the Court
   views Plaintiff’s brief as asserting that the first factor of the test
   was improperly weighed by the omission of fact because Defendant

   Pack’s “failure to prosecute her claim should be viewed as
   culpability insofar as it caused Plaintiff’s counsel to perform her
   work.” ECF No. 37, PageID.436 (emphasis added). The Court is

   unable to square this objection with Plaintiff’s own admission that
   they ascribe “no culpability or bad faith on the part of Defendant
   Pack.” ECF No. 37, PageID.436. While it is true that Defendant’s

   lack of representation may have resulted in costlier litigation for

                                     9
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.478 Filed 03/26/21 Page 10 of 23




   Plaintiff, as the Report and Recommendation highlights (ECF No.
   36, PageID.421), there is no evidence that Defendant Pack’s lack of

   representation was the result of any wrongdoing or bad faith. Nor
   does the Court view it as such. Each party had a good-faith belief
   that they may be entitled to benefits. While the Court acknowledges

   Plaintiff’s work in both discovery and on the summary judgment
   motion, the Court does not believe it would be equitable to require
   a meritorious defendant who was pro se for the majority of a case

   to bear the burden of paying the entirety of Plaintiff’s costs and fees.
         Additionally, even if the Court did find culpability as Plaintiff
   requests, the other applicable factors do not support a finding that

   Defendant Pack should bear the full amount of fees and costs
   requested. To satisfy the full amount of fees and costs would
   consume the great majority of the lump sum benefit payment

   Defendant Pack is to receive—a result that fairness cautions
   against. ECF No. 33, PageID.390. See Humana Ins. Co. of Ky. V.
   O’Neal, No. 16-173, 2017 WL 3015173, at *7 (E.D. Ky. July 14,

   2017). As Judge Patti highlighted, the fact that Defendant Pack
   obtained an attorney only after the Court found her to be the legal
   beneficiary supports the idea that Defendant Pack could not satisfy

   an award for attorney fees apart from taking it out of the benefits
   she is entitled to.



                                     10
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.479 Filed 03/26/21 Page 11 of 23




         Next, as Plaintiff appears to concede, there is no deterrent
   effect of an award of attorney fees or costs in this situation because

   there is no evidence that being ordered to pay attorney fees would
   deter Defendant Pack or others in this situation from seeking
   benefits to which they are entitled. ECF No. 31, PageID.373. The

   Court also finds no reasons why those with legitimate claims should
   be deterred from seeking benefits. Fourth, while Defendant Pack
   benefitted from the litigation, the Fund also incurred a benefit:

   ensuring that it paid the benefit to the correct beneficiary while
   avoiding exposure to multiple liability. See Sun Life Assur. Co. of
   Canada v. Thomas, 735 F.Supp. 730, 733 (W.D. Mich. 1990). As to

   the final factor, the merits of the parties’ positions, the magistrate
   judge noted and Plaintiff concedes that this factor is largely
   irrelevant because the Fund is a disinterested party who did not

   deny benefits to either Defendant. If the merits were relevant, this
   factor would tip in favor of Defendant Pack because her claim was
   ultimately found meritorious. On balance—even considering the

   Fund’s role in the litigation and Defendants’ lack of counsel—the
   Court finds these factors weigh against awarding Plaintiff costs and
   fees totaling $13,185.60.

         Finally,   the   magistrate    judge’s   recommendation     does
   differentiate and recommend an award of fees and costs for
   Defendant Pack’s lack of cooperation with regard to service and

                                       11
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.480 Filed 03/26/21 Page 12 of 23




   delayed responses. ECF No. 36, PageID.425. Plaintiff does not go
   wholly uncompensated; rather, the award adequately reflects an

   analysis of a variety of factors and ultimately determines where in
   the litigation it would be equitable to have Defendant Pack bear
   costs.

            In sum, having balanced the factors utilized to determine
   when a fee and cost award is appropriate, the Court finds that it
   would be inequitable for Defendant Pack to bear the full amount of

   Plaintiff’s costs and fees. Accordingly, Plaintiff’s first objection will
   be overruled.
           b. Second Objection: Unfairly Grants Defendant
              Pack a Windfall
            Next, Plaintiff contends that the denial of the reimbursement
   of attorney fees and costs “unfairly” grants Defendant Pack a

   windfall as she was awarded benefits based on the work of
   Plaintiff’s counsel. ECF No. 37, PageID.436. Rather than hire legal
   counsel, Plaintiff asserts that Defendant Pack relied on the work

   performed by the Fund’s counsel including discovery, research, and
   writing. Plaintiff disputes the Report and Recommendation’s
   conclusion that Defendant Pack “self-represented” throughout the

   matter because “she did not conduct discovery or make legal
   arguments.” ECF No. 37, PageID.440. According to Plaintiff, it
   would be unfair and prejudicial to permit Defendant Pack “to rely


                                      12
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.481 Filed 03/26/21 Page 13 of 23




   on the work product of Plaintiff’s counsel as the basis for her
   benefit, without compensating Plaintiff’s counsel.” ECF No. 37,

   PageID.438. Further, Plaintiff attempts to distinguish the situation
   from Humana Insurance Company of Kentucky v. O’Neal, cited in
   the Report and Recommendation. No. 16-173-DLB-JGW, 2017 WL

   3015173 (E.D. Ky. July 14, 2017). Unlike the defendants in O’Neal,
   Plaintiff claims Defendant Pack did not actively pursue the benefit
   and “was only brought in upon Plaintiff’s investigation and

   prompting (albeit necessary in order to proceed with the matter).”
   ECF No. 37, PageID.440. Because Defendant Pack did not actively
   pursue the benefit, conduct discovery, make legal arguments,

   produce records, or hire counsel initially, Plaintiff claims they are
   entitled to reimbursement of the attorney fees and cost they
   expended which resulted in Defendant Pack’s award.

         As discussed in the previous section, the Court is bound by the
   Sixth Circuit’s instruction for assessing attorney fees and costs in
   ERISA actions and must consider the five factors where no single

   factor is determinative. King, 775 F.2d at 669. While not clear from
   the motion, it appears Plaintiff’s second objection asks the Court to
   determine that Defendant Pack was “negligent” under the first

   factor in failing to pursue the benefit initially.
         For the reasons discussed above, the Court will overrule
   Plaintiff’s second objection as the Court finds no evidence or

                                     13
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.482 Filed 03/26/21 Page 14 of 23




   authority that requires it to view Defendant Pack’s lack of
   representation as negligence, bad faith, or the result of any

   wrongdoing. While the Court encouraged Defendant Pack to retain
   counsel, individual litigants may choose to proceed pro se in actions.
   While pro se parties are required to follow and abide by the Court’s

   procedures and rules, the failure to obtain counsel cannot
   automatically be presumed to be due to a “lack of cooperation.”
   Here, when Defendant Pack failed to follow Court procedures and

   caused unnecessary delay, the magistrate judge did indeed
   recommend that she pay the associated fees and costs for Plaintiff.
   However, based on the five factor test the Court does not find it

   would be equitable to have Defendant Pack bear the entirety of the
   cost and fees requested.
         The Court also disagrees with Plaintiff’s attempts to

   distinguish this case from O’Neal. Plaintiff claims—unlike both
   beneficiaries in O’Neal—Defendant Pack did not actively pursue
   the benefit and was only brought in upon “Plaintiff’s investigation

   and prompting.” ECF No. 37, PageID.440. However, the Court
   differs with Plaintiff’s characterization of Defendant Pack’s actions.
   Her failure to pursue the benefit was not due to negligence or bad

   faith. Defendant Pack had no reason to believe that she was not
   entitled to the benefit: a marriage license was issued to her and Mr.
   Edwards, she remained married to him for 27 years, the couple had

                                     14
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.483 Filed 03/26/21 Page 15 of 23




   several children together, shared household expenses, and
   combined finances. The couple listed each other as beneficiaries on

   benefits, Defendant Pack was by Mr. Edwards’s side when he
   passed, and the death certificate named Defendant Pack as his wife.
   See ECF No. 29, PageID.343-47. During the evidentiary hearing,

   Defendant Pack testified that—like the process that occurred with
   the decedent’s social security benefits—she believed she would be
   contacted after Mr. Edwards’s death and told the process for

   collecting the benefits. ECF No. 24, PageID.207-08. Taken together,
   the Court finds this—and not any non-cooperation or negligence—
   to be a rational explanation for not initially applying for the death

   benefits as the surviving spouse.
         Next, Defendant Pack’s failure to file a cross claim cannot be
   viewed as a failure to actively pursue the benefit. Plaintiff asserts

   that in O’Neal “both potential beneficiaries actively pursued the life
   insurance benefit.” ECF No. 37, PageID.440 (emphasis added). But
   only one defendant in O’Neal filed a cross claim, which was later

   voluntarily dismissed. 2017 WL 3015173, at *1 (“O'Neal filed a
   cross-claim against Perkins and a counterclaim against Humana.
   O'Neal later voluntarily dismissed her cross-claim against

   Perkins.”) (internal citations omitted). Therefore, Plaintiff is unable
   to argue that filing a cross claim is necessary to demonstrate an
   active pursuit of a benefit. The Court in O’Neal also did not assess

                                     15
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.484 Filed 03/26/21 Page 16 of 23




   the parties’ active pursuit of the life insurance benefit when
   determining whether to award attorney fees. Rather, just as the

   magistrate judge did here, the court evaluated the five factors
   outlined by the Sixth Circuit and—amongst other things—
   determined that neither potential beneficiary acted in bad faith as

   “[e]ach party had a good-faith belief that they may be entitled to
   benefits.” Id. at *7.
         Any claim that O’Neal is distinguishable from the current

   facts because the plaintiff in O’Neal was “effectively forced to
   proceed with an interpleading action” is also unpersuasive. ECF
   No. 27, PageID.440. Plaintiff conceded during the March 4, 2020

   hearing that the interpleader action was necessary because the
   Fund was unable to determine which potential beneficiary was the
   surviving spouse. ECF No. 24, PageID.166. (“The facts are

   extraordinary, and that’s why the Fund even to this day has the
   position of it doesn’t know which – which of these defendants is the
   surviving spouse absent additional information.”). Even Plaintiff’s

   own objection notes that their investigation and prompting to bring
   Defendant Pack into this case was “necessary in order to proceed
   with the matter.” ECF No. 37, PageID.440.

         Finally, accepting as true that Plaintiff took on an outsized
   role in this interpleader action, it is inaccurate to say that
   Defendant Pack did not “self-represent” herself prior to obtaining

                                     16
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.485 Filed 03/26/21 Page 17 of 23




   counsel. While Plaintiff is correct that Defendant Pack did not file
   a complaint and crossclaim, she did file an answer to the complaint

   (ECF No. 16), testified during the March 4, 2020, hearing (ECF No.
   24), and filed a response to Plaintiff’s motion for summary
   judgment (ECF No. 28).

         In sum, while the Court again acknowledges Plaintiff’s work
   on discovery and the summary judgment motion—both of which
   benefited Defendant Pack, aided the Court in reaching a just

   decision, and may have exceeded the function played in traditional
   interpleader claims—the Court finds based on the five-factor test
   outlined in King that Plaintiff is not entitled to the full amount of

   costs and fees they request. Plaintiff’s second objection will be
   overruled.
           c. Third Objection: Actions of Fund Participant
              Caused Dispute
         Third, Plaintiff objects to the Report and Recommendation on
   the basis that the facts giving rise to the dispute are unusual and

   not foreseeable to the fund. ECF No. 37, PageID.441. As such,
   Plaintiff asserts the Fund was not in a better position to absorb the
   litigation costs because it is a not for profit entity who—unlike the

   insurance companies in interpleader actions where courts have
   declined to award attorney fees—typically proceeds in these actions
   as an “disinterested party.” Here, Plaintiff contends the Fund went


                                     17
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.486 Filed 03/26/21 Page 18 of 23




   “above and beyond its typical duties” and therefore the Fund argues
   it should not have to pay attorney fees or costs caused by these

   unforeseeable circumstances.
         While Plaintiff’s original motions directed the Court to
   consider the five factors outlined in King to determine whether to

   award fees and costs in an ERISA action, the third objection focuses
   on the test for attorney fees in interpleader actions. “Neither Rule
   22 nor the interpleader statute contains an express reference to

   costs or attorney’s fees.” Holmes v. Artists Rts. Enf’t Corp., 148 F.
   App’x 252, 259 (6th Cir. 2005) (citation and quotations omitted).
   However, courts have discretion to award costs and fees whenever

   it is “fair and equitable to do so.” Id. “An interpleading party is
   entitled to recover costs and attorney’s fees when it is (1) a
   disinterested stakeholder, (2) who has conceded liability, (3) has

   deposited the disputed funds into court, and (4) has sought a
   discharge from liability.” Id. (citing Septembertide Pub., B.V. v.
   Stein and Day, Inc., 884 F.2d 675 (2d Cir. 1989)). While generally

   costs and fees “are to be awarded to an innocent and otherwise
   disinterested stakeholder,” the “courts are reluctant to award fees
   in cases where the claims are of the type that arise in the ordinary

   course of the stakeholder’s business.” Sun Life Assur. Co. of
   Canada, 735 F.Supp. at 733.



                                     18
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.487 Filed 03/26/21 Page 19 of 23




         The Court disagrees with the arguments presented in the
   third objection. First, it is foreseeable that a Fund—even as a non-

   profit entity—would experience disputes and conflicting claims
   over benefits owed to beneficiaries. See Sun Life Assur. Co. of
   Canada, 735 F.Supp. at 733 (“Conflicting claims to benefits owed to

   beneficiaries under an employee welfare benefit plan, such as a
   group life insurance policy, are inevitable. These potential conflicts
   are part of the business risk assumed by one who provides such

   policies.”). Even Plaintiff’s counsel acknowledged that in their
   experience representing “both construction trade, pension funds
   and municipal funds,” while not routine, “it is a reoccurrence where

   a board will decide which, if any, of two competing spouses are
   entitled to a benefit.” ECF No. 24, PageID.166. The Court
   recognizes, as has been pointed out in Plaintiff’s briefing and by

   counsel during the March 4, 2020 hearing, that the facts of this case
   are unique. However, Plaintiff’s argument fails to take into account
   the benefit brought to Plaintiff themselves from the resolution of

   the interpleader suit. As the court in Thomas stated, “[g]iven that
   interpleader frees the stakeholder from the vexation of multiple
   suits and liability, an interpleader action brought by the provider

   of an employee welfare benefit plan or an insurance company is
   brought primarily in the company's own self-interest.” 735 F.Supp.
   at 733. Because disputes over entitlements to benefits are

                                     19
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.488 Filed 03/26/21 Page 20 of 23




   foreseeable, the benefit the resolution provided to the Fund, and the
   fact that an award of the amount requested by Plaintiffs would

   deplete the fund that is the subject of preservation through the
   interpleader, the Court finds that it is fair and equitable to award
   Plaintiff only the cost associated with Defendant’s Pack’s delayed

   response and issues with service.
         Accordingly, the third objection will be overruled.


            d. Fourth Objection: Evidentiary Hearing
               Transcript
         Finally,    Plaintiff   asserts    that    the    Report     and

   Recommendation “wrongfully denied” the reimbursement of the
   costs for ordering the evidentiary hearing transcript which. ECF
   No. 37, PageID.443, Specifically, Plaintiff contends that “Judge

   Berg requested that Fund counsel order the transcript” and that it
   was provided to Defendants so that they would not have to purchase
   the transcript on their own. ECF No. 37, PageID.443.

         While Plaintiff is correct that the Court agreed that the
   transcript be ordered, the objection mischaracterizes the record.
   After both Defendants were questioned during the evidentiary

   hearing, the Court and Plaintiff’s counsel had the following
   exchange:




                                     20
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.489 Filed 03/26/21 Page 21 of 23




         THE COURT: Well, so Mr. Henzi, if you wish to make any
         additional argument at this time, I’d be happy to hear from
         you.

         MR. HENZI: I don’t know that I want to make any further
         argument. I will ask to incorporate today’s testimony into the
         record and make it a part of the motion for summary
         judgment. I think the cited law and the analysis remains the
         same and it’s just been supplemented by the testimony today.

         THE COURT: Are you going to order the transcript then and
         make it part of the record?

         MR. HENZI: Yes.

         THE COURT: All right. I would suggest that you do that and
         do it as soon as you can.
   ECF No. 24, PageID.216-17.

         The Court did not initiate any request to Plaintiff’s counsel to
   order the transcript. Rather, Plaintiff’s counsel first asked “to
   incorporate today’s testimony into the record and make it a part of

   the motion for summary judgment.” Then the Court asked whether
   counsel was going to order the transcript and make it part of the
   record. Plaintiff’s counsel responded affirmatively. The Court sees

   no evidence that it initially “requested” the Plaintiff order the
   transcript.
         Nevertheless, the Court will sustain Plaintiff’s objection and

   order partial reimbursement in the amount of $116.80 for the
   purchase of the evidentiary transcript. While the Court did not


                                     21
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.490 Filed 03/26/21 Page 22 of 23




   request or direct Plaintiff’s counsel to order the transcript, the
   Court finds that the principles of fairness and equity support

   awarding Plaintiff half the cost of the transcript as the evidence
   included in the transcript was largely the basis for Defendant
   Pack’s award and was utilized in subsequent filings by Defendant

   Pack. See ECF No. 35, PageID.399 (discussing the evidentiary
   hearing and the evidence produced).
         Accordingly, the fourth objection will be sustained in part.
                               Conclusion
         After a de novo review of the record and the materials
   submitted by the parties, the Court concludes Magistrate Judge

   Patti properly reviewed the record and applied the correct law in
   reaching his conclusion. For the reasons set forth above, Plaintiff’s
   objections are SUSTAINED IN PART AND OVERULED IN

   PART, and the Report and Recommendation is ADOPTED IN
   PART AND MODIFIED IN PART.
         Accordingly, the Court will GRANT IN PART and DENY IN

   PART Plaintiff’s motion for reimbursement of attorney fees and
   costs, and award Plaintiff $1,147.80 against the Pension Fund
   benefits awarded to Defendant Pack.


         SO ORDERED.



                                     22
Case 2:19-cv-10628-TGB-APP ECF No. 41, PageID.491 Filed 03/26/21 Page 23 of 23




    Dated: March 25, 2021       s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                     23
